Case 5:21-cv-00302-JSM-PRL Document 2 Filed 06/01/21 Page 1 of 5 PagelD 28

TH tes

4 rF oe
SE te ine

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA 202! JUN =f pMdf: so

Bet Mer
= 7 @ Gites

EDGAR COUNTY WATCHDOGS, INC,
KIRK ALEN, JOHN KRAFT, AND
ALYSSIA BENFORD,
Plaintiffs, CASENO. S21. @¢v-3292.j)S MU per
V.

BONNIE KUROWSKI, IL REPORTER,

LLC, A FLORIDA LLC, FIGHT FOR IL,

INC. A FLORIDA NOT-FOR-PROFIT

CORPORATION, AND ERIK PHELPS
Defendants

)
)
)
)
)
)
)
) JURY TRIAL DEMANDED
)
)
)

MOTION FOR SPECIAL ADMISSION

 

NOW COMES, Robert T. Hanlon, with his Motion for Special Admission to Practice
before the United States District Court for the middle District of Florida pursuant to Local Rule
2.01(c), and in support of said motion states as follows:

1) Local Rule 2.01(c) allows a non-resident attorney to petition this court for Special
Admission.

2) In particular Local Rule 2.01(c) provides as follows:

(c) SPECIAL ADMISSION OF A NON-RESIDENT LAWYER. A lawyer can
move for special admission in an action in the Middle District if the lawyer:

(1) is not a Florida resident and is not a member in good standing of The Florida
Bar,

(2) is a member in good standing of the bar of a United States district court,

(3) has not abused the privilege of special admission by maintaining a regular
practice of law in Florida,

(4) lists each case in state or federal court in Florida in which the lawyer has
initially appeared in the last thirty-six months, and

(5) satisfies the requirements for obtaining and maintaining general admission,
except the requirements of membership in the Florida Bar. submission of an
application, and payment of a periodic fee.
Case 5:21-cv-00302-JSM-PRL Document 2 Filed 06/01/21 Page 2 of 5 PagelD 29

3) Petitioner, Robert T. Hanlon, is not a resident of Florida and not a member of the
Florida Bar. See Declaration of Robert T. Hanlon, attached hereto and incorporated herein.

4) Petitioner, Robert T. Hanlon, is an Illinois Attorney in good standing in the Bar of
the United States District Court for the Northern District of Illinois.

5) Attached hereto as Exhibit A is a copy of a Certificate of Good Standing from the
United States District Court for the Northern District of Illinois. See Declaration of Robert T.
Hanlon, attached hereto and incorporated herein.

6) Petitioner, Robert T. Hanlon, has not abused the privilege of special admission
and does not maintain a regular practice of law in Florida. See Declaration of Robert T. Hanlon,
attached hereto and incorporated herein.

7) Attorney Hanlon has never appeared in either Florida State Court or any United
States District Court in the State of Florida in the last thirty-six months. See Declaration of
Robert T. Hanlon, attached hereto and incorporated herein.

8) Attorney Hanlon satisfies the requirements for obtaining and maintaining general
admission, except the requirements of membership in the Florida Bar.

9) Attached hereto and incorporated herein is a copy of the application for admission
and payment of a periodic fee of $150.00.

10) — Petitioner, Robert T. Hanlon, has read and is familiar with the Local Rules of this
court and the Rules Regulating the Florida Bar.

11) Petitioner, Robert T. Hanlon, understands that his practice before this court is
governed by the Local Rules and the Rules Regulating the Florida Bar.

12) Attached hereto as Exhibit B is a copy of the complaint to be filed with this Court.
Case 5:21-cv-00302-JSM-PRL Document 2 Filed 06/01/21 Page 3 of 5 PagelD 30

13) Exhibits to this motion include:
a. Certificate of Good Standing from the Northern District of Illinois;
b. Copy of the Complaint to be filed before this court;
c. Declaration of Robert T. Hanlon
d. Civil Cover sheet
e. Copy of fee payment
Wherefore. Petitioner. Robert T. Hanlon, Prays that this honorable Court grant him leave
to appear by way of Special Admission as a non-resident lawyer in a diversity action to be
conducted in the Middle District of Florida entitled Edgar County Watchdogs, Inc., et al v bonnie
Kurowski, et al. as initially drafted in the form of the attached complaint.
Respectfully submitted,

HK —  ——————

Robert T. Hanlon
Case 5:21-cv-00302-JSM-PRL Document 2 Filed 06/01/21 Page 4 of 5 PagelD 31

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

OCALA DIVISION
IN RE THE SPECIAL ADMISSION )
OF ROBERT T. HANLON ) SS.
)

DECLARATION OF ROBERT T. HANLON

1. Iam an attorney admitted to practice before the United States District Court for the
Northern District of Illinois.

2. Iam in good standing as a member of the United States District Court Bar for the

Northern District of Illinois

I do not maintain an office in the State of Florida

4. I have not appeared in a special admission or “Pro Hac Vice” in any other case in the
state of Florida.

Lo

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

 

obert T. Hanlon
Case 5:21-cv-00302-JSM-PRL Document 2 Filed 06/01/21 Page 5 of 5 PagelD 32

CERTIFICATE OF GOOD STANDING

 

United States of America
\ ss. Robert Thomas Hanlon

Northern District of
Illinois

I, Thomas G. Bruton , Clerk of the United States District Court
for the Northern District of Illinois,

DO HEREBY CERTIFY That Robert Thomas Hanlon
was duly admitted to practice in said Court on (01/12/2006)
and is in good standing as a member of the bar of said court.

Dated at Chicago, Illinois
on (05/19/2021 )

Thomas G. Bruton , Clerk,

By: Alma Marrero
A TRUE COPY-ATTEST Deputy Clerk
THOMAS G. BRUTON, CLERK

By: 's/ ALMA MARRERO
DEPUTY-CLERK:
U.S. DISTRICT*°GOURT,, NORTHERN
DISTRICT OF ILLINOIS

a pe ate

 
